Sears, Justice,
dissenting.
I disagree with the majority’s application of the significant detriment test to this case. That test is essentially the same as the “economically viable use” test employed by the United States Supreme Court. See Ziegler, Rathkopf’s The Law of Zoning and Planning, § 6.08 [1]. The significant detriment test looks to the land as a whole to evaluate a takings claim, as well as to factors such as “ ‘the suitability of the subject property for the zoned purposes,’ ” Guhl v. Holcomb Bridge Rd. Corp., 238 Ga. 322, 323 (232 SE2d 830) (1977), and “the character of the neighborhood, the zoning, and the use of properties nearby,” Ziegler, § 6.08 [1], at 6-34. Although that test and some of its factors are well-suited to rezoning cases, they are not well-suited to cases such as this one in which a local government has sought to extract a benefit for the public from only a portion of a whole parcel of property. In such cases, courts have established an exception to the “economically viable use” or “significant detriment” takings standard.
[A] regulation may be held a taking, even though the owner is afforded an economically viable use of the property, under benefit-extraction taking analysis when the burden imposed by [the] regulation is found to be one that, as a matter of fairness and justice, should be borne by the public as a whole.
Ziegler, § 6.08 [1], 6-29, n. 4.
This line of taking analysis reflects the traditional distinction, often noted in commentary and court decisions, between regulation that performs an arbitration or harm prevention function, where the result sought to be achieved distinctly relates to some problem involving or generated by a private owner’s activity or proposed use, and regulation that simply secures a public benefit... at the unfair expense of private owners who are simply convenient targets of opportunity for extracting the benefit.
*768Id. at § 6.10 [1], 6-91, 6-92.
Extractions for the public benefit are generally upheld if two requirements are met: First, that the extraction is closely related to a particular problem generated by the owner’s use of his land, 1 Ziegler at § 6.10 [1], [6] [c]; Nollan v. California Coastal Comm., 483 U. S. 825, 835-840 (107 SC 3141, 97 LE2d 677) (1987); Dolan v. City of Tigard, 512 U. S.__(114 SC 2309, 129 LE2d 304) (1994); and second, that the extraction represents the property owner’s proportion of the particular problem, 1 Ziegler at § 6.10 [1], [6] [c]; Nollan, 483 U. S. at n. 4, 835-836; Dolan, 129 LE2d at 320. A host of courts have applied these standards both before and after Nollan. See 1 Ziegler, § 6.10.4 A significant feature of the benefit-extraction analysis is that an extraction may constitute a taking under it even though it would not under the “economically viable use” or “significant detriment” test. See 1 Ziegler, § 6-10 [1]; Dolan, 129 LE2d at 316, n. 6.5
In addition to the factors mentioned above, I think several other factors are relevant to a benefit-extraction analysis in this case. One is that, typically, extractions of this kind are imposed upon private owners at the developmental stage of property use. 1 Ziegler, § 6.10 [6] [a]. At that stage, the owner has the option to decline to develop if the extractions are too costly. Here, the property owners have no such choice. Although the retroactive nature of an extraction might not be decisive if the property owners’ use of the property clearly necessitated the extraction, it should weigh against the local government in the fairness equation if the government’s justification for the extraction is weak.
Finally, in analyzing whether an extraction is an expense that in fairness and justice should be paid for by the public as a whole, I would consider the nature of the governmental interest at stake. For instance, if, in fact, an extraction would actually promote nothing more than the aesthetics of the community, rather than a more compelling public interest such as the public safety, I would weigh that factor against the local government.
As the benefit-extraction analysis test that I propose has not previously been utilized in this state, I would remand this case to the trial court for it to resolve the case using this analysis.
*769Decided November 28, 1994 —
Reconsideration denied December 20, 1994.
Schreeder, Wheeler & Flint, David H. Flint, Mark W Forsling, for appellants.
David D. Blum, Robert L. Zoeckler, Joe M. Harris, Jr., Clifford E. Hardwick IV, for appellee.
I am authorized to state that Chief Justice Hunt and Justice Carley join in this dissent.

 Thus, for instance, under this analysis, an ordinance requiring a junkyard to erect some buffer around its business would in all likelihood pass constitutional muster.


 I do not decide in this dissent whether the property owners or the city should have the burden of proof. However, Dolan lends support to the proposition that the city should bear the burden. In Dolan, the Supreme Court placed the burden on the city because it had singled out a particular parcel to bear an extraction. Dolan, 129 LE2d at 320, n. 8. Here, the city has singled out a particular use within the city to bear the extraction. Moreover, the city has retroactively imposed the extraction. These are persuasive reasons to require the city to justify the extractions.